DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-17 directed to a method non-elected without traverse.  Accordingly, claims 9-17 have been cancelled.

Allowable Subject Matter
Claims 1, 4-8 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Ressemann et al. which teaches a guide extension catheter comprising a distal collar which is designed for use within a patient’s vasculature. Ressemann fails to disclose an inner inflation balloon disposed on an inner surface of the distal sheath, however, such a feature is known from Pierpont. The amended claims require the outer surface of the device to be free of an anchoring balloon. The device of Ressemann et al. functions by locating the guide catheter in a target space and anchoring it at said space via outer inflation balloons. These balloons also serve the purpose of preventing blood flow around the catheter during a procedure. It would not be obvious to modify the guide catheter of Ressemann to remove the outer balloon elements as it would prevent the device from performing one of its primary functions. The claimed combination of elements is not known from the prior art and for at least this reason the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783